Title: To Thomas Jefferson from Caesar Augustus Rodney, 24 October 1807
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Honored & Dear Sir,
                            October 24. 1807.
                        
                        Previous to my receiving your note of the 22d. inst: Mr. Madison had sent me a lenthy statement of facts
                            relative to the batture in front of the suburb St. Mary at New Orleans, or alluvial lands to which you refer. In this
                            statement Messrs. Derbigny & Lisly French lawyers of reputation & Mr. Gurley Attorney General of the New
                            Orleans territory, have, I understand, given decided opinions in favor of the title of the United States to the Batture. Upon reflection I concur with them. The statement I must presume to be correct, as it has
                            been officially furnished.
                        Under the first section of the Act of the 3d. of March A.D. 1807. I am of opinion that military force may be
                            employed by the President to remove from these lands, any persons who may have taken possession of them since the passage of the law. This I think appears to have been the fact in the present case from the letter of
                            Mr. Van Pradelles of the 11th. ulto. which I return you. At first I entertained doubts on this point, but further enquiry
                            removed them. These observations contain the requisite answers to the two questions proposed viz 1. Have not the U.S. a
                            claim to these lands? 2. If they have, may not military possession be taken?
                        Yours Very Respecy & Sincry
                        
                            C A Rodney
                            
                        
                        
                            P.S. I inclose a letter from Governor Claiborne, accompanying the statement of the case of the batture. From this it seems the people have reviled Livingstone’s taking possession of it,
                                & that he has brought actions against those who exposed him.
                        
                        
                            C. A. Rodney
                            
                        
                    